DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Applicant argued that the feature of claim 1 “an array of cells for storing data arranged as a plurality of rows and a plurality of columns; 
wherein in response to receipt of a request to perform a first Boolean logic operation on at least two operands and an indication that the at least two operands targeted by the first Boolean logic operation are in a first row, the array is configured to: 
access, simultaneously, one or more cells in a first group in the first row to obtain a first operand of the at least two operands and one or more cells in a second group in the first row to obtain a second operand of the at least two operands; and 
generate a first result of the first Boolean logic operation by performing the first Boolean logic operation on the obtained first operand and second operand".
Particularly “two operands targeted by the first Boolean logic operation are in a first row” feature, according to Applicant, is not disclosed by Neol and/or Inoue: 

Fig 7, of Inoue, is an expanded view of component 52b/911/912/81/53b of Fig 6. Element 911 is a memory array ([0058]). In Fig 7, of Inoue, two cells (output two operands) of the array are connected to the same row of “word LINE”, and [0058] “data (operands) described in the same row in the memory .


Allowable Subject Matter
Claim 3, 5-9, 13, 15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 10-12, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (PGPUB 20180248800), hereinafter as Inoue, in view of Noel et al. (PGPUB 20170345505), hereinafter as Noel.
Regarding claim 1, Inoue teaches
An array of cells for storing data arranged as a plurality of rows and plurality of columns (Fig 4);
a first interface configured to receive two or more indications identifying rows targeted by an operation (Fig 6, address signals for element 61);
on at least two operands and an indication that at least two operands targeted by the first Boolean logic operation are in a first row (Fig 7 by arithmetic operation unit, and [0058]), 

access, simultaneously, one or more cells in a first group in the first row to obtain a first operand of the at least two operands and one or more cells in a second group in the first row to obtain a second operand of the at least two operands (Fig 7 and argument in the section above Response to Arguments); and 
generate a first result of the first Boolean logic operation by performing the first Boolean logic operation on the obtained first operand and second operand (Fig 7, adder 81).
But not expressly an output interface, in response receipt of a request to perform a first Boolean logic operation
Noel teaches an output interface (Fig 5, element 500), in response receipt of a request to perform a first Boolean logic operation (Fig 5, CTRL)
Since Noel and Inoue are both from the same field of semiconductor memory device, the purpose disclosed by Noel would have been recognized in the pertinent art of Inoue. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the structure as in Noel into the device of Inoue for the purpose of enabling the supporting circuits of memory device. 
Regarding claim 2, Noel teaches the array is configured to generate the first result without conveying the values in each of the one or more cells in the first group or the values in each of the one or more cells in the second group to circuitry external to the array (Fig 4).
Regarding claim 4, Neol teaches each cell comprises a first stack of serially connected transistors comprising: a first transistor (Fig 5, T4) configured to receive on its gate terminal one of the two or more indications; and a second transistor (Fig 5, T3) receiving on its gate terminal a stored value of a cell; and wherein a drain terminal of the first transistor is connected to a first bit line running along a column of 
Regarding claim 10, Inoue teaches the request identifiers the Boolean logic operation (Fig 7 adder)

Regarding claim 11, Inoue teaches a method, comprising:
Inoue teaches storing data in an array of cells arranged as a plurality of rows and a plurality of columns (Fig 5),
in response to receiving the request and an indication that the at least two operands targeted by the logic operation are in a first row ([0085] a row):
accessing, simultaneously, one or more cells in a first group in the first row to obtain a first operand of the at least two operands and one or more cells in a second group in the first row to obtain a second operand of the at least two operands (Fig 4, A and A0 as first and second operands, [0085] same row); and
generating a first result of the logic operation by performing the operation on the obtained first operand and second operand (Fig 4, result of right most 43).
Neol teaches receiving a Boolean request (Fig 5, CTRL) to perform a logic operation on at least two operands;
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 12/17, argument used in rejection of claim 2 applies.
Regarding claim 14, argument used in rejection of claim 4 applies.
Regarding claim 16, Inoue teaches a computing system comprising:
a memory configured to store data in an array of cells arranged as a plurality of rows and a plurality of columns;

a memory controller (Fig 5, element 61); 
a memory configured to store data in an array of ceils arranged as a plurality of rows and a plurality of columns (Fig 5);
the array is configured to: access, simultaneously, one or more cells in a first group in the first row to obtain a first operand of the at least two operands and one or more cells in a second group in the first row to obtain a second operand of the at least two operands (Fig 7); and generate a first result of the first Boolean logic operation by performing the first Boolean logic operation on the obtained first operand and second operand (Fig 7).
Neol teaches wherein in response to receiving a request to perform a Boolean logic operation on at least two operands, the memory controller is configured to generate one or more indications specifying one or more rows targeted by the operation (Fig 5, CTRL).
The reason for combining the references used in rejection of claim 1 applies.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827